DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 11, 14 and 16-20 in the reply filed on 29 December 2020 is acknowledged.  The traversal is on the ground(s) that the cited art concerning the origin of Damask rose did not support a polyploid plant resulting from a polyspermic fertilization.  This is not found persuasive because the issue of fact is whether the claims as a whole constitute a contribution over the prior art. While the instant Examiner finds that Applicant’s arguments are persuasive as directed to Iwata et al (2000) reference, the disclosure by Toda et al (May 2016, Plant Physiology 171: 206-214) cited in the PCT search report does disclose a polyploid plant obtained by crossing one female parent plant with at least two male parent “plants”. Thus, the claims as a whole do not constitute a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10, 12, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 December 2020.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 27, lines 7 and 8, and page 28, line 
Claim Objections
Claims 11, 14 and 20 are objected to because of the following informalities:  The instant claims depend from a non-elected claim.  Appropriate correction is required.
Claim Interpretation
At claims 1 and 11, the limitation “obtainable” is interpreted as an optional feature of the claimed polyploid plant but does not specifically limit how the claimed polyploid plant is produced.
At claims 4, 17 and 18, the limitation “normally incompatible” is interpreted to mean “normally sexually incompatible”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 14, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a polyploid plant “obtainable” by crossing one female parent plant with at least two male parent plants. This judicial exception is not integrated into a practical application because it encompasses a product of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed polyploid plant can occur as a natural et al (1992 Caryologia 45(1): 21-28) on page 23 which states that polyploids which arise by polyspermy occurs naturally in Listea [Listera] ovata (syn. Neottia ovata) and other orchids.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 14, 16 and 20 recites the broad recitation (3) are genetically distinct; (14) polyploid plant comprising at least three parental plants; (16) are genetically distinct and (20) at least three parental plants, and the claim also recites (3) and (16) preferably they belong to different cultivars or varieties; and (14) and (20) preferably at least one transgenic plant and at least one non-transgenic plant and which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
	Claim 6 is indefinite because at line 1, “plants” is not in number agreement with claim 1 from which it depends. The Examiner suggest that the claim read “A population of plants comprising the polyploid plant of claim 1”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a polyploid plant “obtainable” by crossing one female parent plant with at least two male parent plants (claim 1) wherein at least one male parent plant is normally incompatible with the female parent plant (claim 4).
Arabidopsis thaliana strains (see page 26, lines 25-29). Applicant describes transforming the two male parental strains to contain one part of a complementary two part marker system on page 27. Applicant describes verifying that the complementary two part marker system allowed for selection of triploid progeny plants in the first generation using a routine herbicide screening method with a confirmatory YFP (yellow florescent protein) screening method on page 28, lines 29-33.
	Applicant does not describe any polyploid plants produced by the described method wherein at least one of the male parent plants is “normally” incompatible with the female parent plant.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 11, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al (2016 Plant Physiology 171: 206-214 published March 4 2016).
	The limitation “two male parent plants are genetically distinct” is given its broadest reasonable interpretation. The instant cited art discloses “sperm cells 
	Toda et al disclose a polyploid (triploid) rice plant (a monocotyledonous plant) obtained by “crossing” one female parent plant with at least two male parent plants, one of the male parent plants comprising a transgene encoding a histone H2B-GFP. Toda et al disclose a seed of said polyploid rice plant at Figure 1(L) on page 208. Toda et al disclose a population of polyploid plants at Figure 1(J) on page 208. Hence, Toda et al had previously disclosed the claimed invention.
Conclusion
No claims are allowed.
Claims 4, 17 and 18 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663